            Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 1 of 11



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS

MICHAEL L. TAYLOR and                     )
PETER M. TAYLOR,                          )
     Petitioners,                         )
                                          )
       v.                                 )   Case No. 4:20-cv-11272
                                          )
JEROME P. MCDERMOTT,                      )
Sheriff, Norfolk County, Massachusetts    )
and JOHN GIBBONS,                         )
U.S. Marshal, District of Massachusetts   )
         Respondents                      )


   RESPONDENTS’ OPPOSITION TO PETITIONERS’ MOTION FOR TEMPORARY
     STAY OF HABEAS PROCEEDING AND FOR REMAND TO EXTRADITION
                            MAGISTRATE
          Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 2 of 11



       Respondents, Jerome P. McDermott, Sheriff, Norfolk County, Massachusetts, and John

Gibbons, U.S. Marshal, District of Massachusetts, through their undersigned counsel, respectfully

submit this memorandum of law in opposition to Petitioners’ Motion for Temporary Stay of Habeas

Proceeding and for Remand to Extradition Magistrate (“Motion”) filed by Michael L. Taylor and Peter

M. Taylor (the “Taylors”), Docket Entry (“DE”) 68.

                                       INTRODUCTION

       In the seven months since their arrests, the Taylors have never disputed their instrumental

role in enabling Carlos Ghosn Bichara (“Ghosn”) to flee criminal prosecution in Japan. The

overwhelming evidence against both Michael Taylor and Peter Taylor includes video surveillance

camera images, financial records, witness statements, and contemporaneous documents that show

how each man carefully planned and executed one of the most dramatic escape acts in recent memory.

Now, after the Taylors have both been found extraditable, the Deputy Secretary of State has issued

warrants for their surrenders, and their second habeas petition has been submitted for adjudication,

Peter Taylor (alone) contends for the first time that there is not probable cause to believe he helped

smuggle Ghosn out of Japan. Peter Taylor’s claim is meritless, and the Motion should be denied.

        The exceedingly slender thread upon which Peter Taylor rests his newfound argument is the

tangential issue of whether a room key was needed to operate the elevator and access the ninth floor

of the Grand Hyatt Tokyo, where he stayed while facilitating the escape. Supported by the testimony

of the receptionist who checked Peter Taylor into the hotel, Japan alleged in its extradition request

that a room key was required to access the ninth floor, and that Peter Taylor provided Ghosn with his

spare key so that Ghosn could go to his room unaccompanied on the day of the escape. At the time

the Taylors filed the instant Motion, Japan was further investigating the Grand Hyatt Tokyo’s security



                                                  2
           Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 3 of 11



protocols because another witness recently stated a room key had not been required to access the

ninth floor.

        Now, Japan has completed its investigation and confirmed that a room key was indeed

required to access the ninth floor on December 29, 2019, the day of the escape. See Ex. A. Japan’s

conclusion is supported by a contemporaneous document provided by the Grand Hyatt Tokyo, the

Grand Hyatt Tokyo’s own conclusion, and the additional interview of the witness who had thought a

room key was not required on December 29, 2019, but then recognized he was mistaken after

reviewing the documentary evidence. Id. Notably, Peter Taylor has never denied the fact that he

needed a room key to access the floor where he was staying or the fact that he provided Ghosn with

his spare key—despite those facts being manifestly within his personal knowledge—much less has he

provided any explanatory evidence on the subject. Japan’s supported conclusion that a room key was

required to access the ninth floor on December 29, 2019, moots the sole grounds upon which the

Taylors’ Motion is based.

        Regardless, Peter Taylor’s role in enabling Ghosn’s escape from Japan extends far beyond

providing Ghosn with his room key. As discussed in more detail below, Peter Taylor was deeply

involved in the financing, planning, and execution of the complex operation. Indeed, the myriad facts

which Magistrate Judge Cabell marshalled in support of his probable cause finding did not even

include the ninth floor access issue. See DE 50-1, Extradition Certification and Order of Commitment

(hereinafter “Opinion” or “Op.”) at 6-7. The evidentiary record amply supports Magistrate Judge

Cabell’s probable cause finding regardless of the Grand Hyatt Tokyo’s security protocols.




                                                 3
             Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 4 of 11



         Accordingly, the Court should deny the Taylors’ motion for a remand to the extradition

magistrate judge and a temporary stay of the habeas petition pending before the Court.1

                                              BACKGROUND

          Japan seeks the Taylors’ extraditions so that they can stand trial for enabling Ghosn to escape

Japan while he was under indictment for committing serious financial crimes. 2 On May 20, 2020, the

Taylors were arrested in this District based on an extradition complaint filed by the government and

an arrest warrant issued by Magistrate Judge Cabell. See Op. at 1-2. During the ensuing extradition

litigation, the Taylors never contested any of the facts, but rather focused their defense on issues of

Japanese law. On September 4, 2020, following extensive briefing and an extradition hearing,

Magistrate Judge Cabell issued a decision finding both Taylors’ extraditable. Id. at 11. In his Opinion,

Magistrate Judge Cabell noted that “[f]actually speaking, the parties agree, and the court finds support

in the record, that the [Taylors] committed the conduct underlying the charges against them.” Id. at

6. As discussed in more detail below, Magistrate Judge Cabell then made specific factual findings

supporting his determination that there is probable cause to believe both men helped Ghosn escape

Japan. Id. at 6-7. Those findings did not include the fact that Peter Taylor provided Ghosn a room

key so that Ghosn could access the Grand Hyatt Tokyo’s ninth floor, where Peter Taylor was staying.

         On October 28, 2020, the Taylors were informed that the Deputy Secretary of State had

authorized their surrender to Japan. See DE 50-4. On October 29, 2020, the Taylors filed their second

habeas petition and a motion to stay their extradition. See DE 47, 48. The petition did not contest

any of Magistrate Judge Cabell’s factual findings or any other factual component of Japan’s case against


1 Alternatively, at a minimum, the Court should deny the Motion with respect to Michael Taylor, as he is not seeking

reconsideration of Magistrate Judge Cabell’s probable cause determination.
2 For a detailed description of the procedural, legal, and factual background of the case, the government refers the Court

to its response to the Taylors’ second habeas petition and accompanying exhibits. See generally DE 50, 53.

                                                            4
             Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 5 of 11



them. The petition and motion are fully briefed and pending decision, and the Court has ordered an

interim stay of the Taylors’ extradition to Japan. See DE 54.

         In letters dated December 17, 2020 and December 21, 2020, the government brought to the

Court’s attention the issue of whether a room key was necessary to access the Grand Hyatt Tokyo’s

ninth floor on the day Ghosn escaped Japan. See DE 65, 67. The government did so out of an

abundance of caution and in light of the fact that it had addressed the issue in its prior pleadings. In

its December 21, 2020 filing, the government attached an explanatory letter from Japan. See DE 67-

1. The receptionist who checked Peter Taylor into the Grand Hyatt Tokyo had informed Japanese

investigators in January 2020 that a room key was required to access the ninth floor. See id.; see also

Ex. B at EX-Taylor, P.-00764. More recently, however, another Grand Hyatt Tokyo employee told

Japanese investigators that a room key was not required to access the ninth floor at the time of Peter

Taylor’s stay. See DE 67-1. Given the conflicting statements, Japan decided to further investigate the

matter. Id.

         After initially indicating that they would wait to receive further information from Japan, see

DE 66, the Taylors reversed course and filed the instant Motion without attempting to meet and

confer with the government, and before Japan provided the results of its investigation to the

government.3 Peter Taylor also filed a motion for reconsideration before Magistrate Judge Cabell. See

DE 68-1. Magistrate Judge Cabell has ordered the government to respond to that motion by January

11, 2021, and to specifically address whether he has jurisdiction to consider the motion given the fact

that he has already certified Peter Taylor’s extradition to Japan and the fact that there is a pending



3 As the government advised the Taylors’ counsel, a meet and confer session was not only required by Local Rule 7.1(a)(2),
but also would have been helpful because the government expected to shortly receive information from Japan regarding
its investigation.

                                                            5
           Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 6 of 11



habeas petition before this Court. See In re Peter Taylor, 4:20-mj-01070 (D. Mass.), DE 58. The

government anticipates requesting that Magistrate Judge Cabell defer consideration of Peter Taylor’s

motion for reconsideration until this Court has had the opportunity to rule on the Taylors’ motion for

remand.

        On December 31, 2020, Japan provided the government with a letter that stated its

investigation was complete, affirmed the fact that a room key was indeed necessary to access the ninth

floor of the Grand Hyatt Tokyo on the day Ghosn escaped, and provided supporting evidence for

that conclusion. See Ex. A. As discussed in more detail below, the results of Japan’s further

investigation moots the Taylors’ Motion.

                                            ARGUMENT

        Peter Taylor is not entitled to reconsideration of Magistrate Judge Cabell’s finding that

probable cause exists.     The additional information provided by Japan further supports that

determination and moots the Taylors’ Motion, which could not negate probable cause under any

circumstance. Nor is a temporary stay of these proceedings appropriate as Peter Taylor has not shown

any likelihood of success on the merits of his claim, much less has he made the requisite strong

showing that Magistrate Judge Cabell would now decline to find him extraditable. See Nken v. Holder,

556 U.S. 418, 434 (2009) (first factor in four-part stay inquiry is whether the applicant has made a

strong showing that he is likely to succeed on the merits); New Comm Wireless Servs., Inc. v. SprintCom,

Inc., 287 F.3d 1, 9 (1st Cir. 2002) (“The sine qua non of this four-part inquiry is likelihood of success

on the merits: if the moving party cannot demonstrate that he is likely to succeed in his quest, the

remaining factors become matters of idle curiosity.”).




                                                   6
           Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 7 of 11



I. The Results of Japan’s Further Investigation Moots the Taylors’ Motion

        The only grounds upon which Peter Taylor seeks reconsideration of Magistrate Judge Cabell’s

certification decision is Japan’s purported “recent correction” that a room key was not necessary to

access the ninth floor of the Grand Hyatt Tokyo on the day Ghosn escaped. See DE 68-1 at 1. In

fact, however, Japan’s additional investigation has corroborated its conclusion that a room key was

necessary. See Ex. A. Thus, the Taylors’ Motion is moot. A more detailed explanation of Japan’s

investigation is set forth below.

         In its extradition request, Japan included the January 19, 2020, statement of the Grand Hyatt

Tokyo receptionist who checked Peter Taylor into the hotel on December 28, 2019, the day before

Ghosn escaped. See Ex. B. The receptionist stated, in relevant part:

          Anyone can get in or off the elevator on the 1st [lobby], 2nd, 5th, 6th, and 10th
          floors where there are restaurants, a spa, etc., but a guest who wants to get off
          the elevator on any other guest room floor must insert his room card key into
          the control panel in the elevator to activate the button for his guest room floor.
          For example, if a guest has a room card key to Room 933, he can get off the
          elevator only on the 9th floor, among the guest room floors.

Id. at EX-Taylor, P.-00764.

        After recently receiving conflicting information from another Grand Hyatt Tokyo employee,

Japan decided to further investigate whether a room key was required to access the ninth floor on the

day Ghosn escaped. Japan’s further investigation, which included reviewing additional documents

and conducting additional interviews, corroborated the statement provided by the receptionist who

checked Peter Taylor into the hotel and who explained that a room key was required. See Ex. A.

        First, Grand Hyatt Tokyo provided to Japan an email dated November 1, 2019, entitled

“Guests elevator security lock.” Id. at 11. In that email, a Grand Hyatt Tokyo employee notified hotel

staff teams that they would “need key cards every time to access guest floors except 2/5/6/10 floors


                                                   7
             Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 8 of 11



as of today.” Id. Peter Taylor stayed at the Grand Hyatt Tokyo less than two months after these

security measures were enacted.

         Second, the Grand Hyatt Tokyo itself confirmed to Japan that a room key was required on

December 29, 2019, the day of the escape. Id. at 13. In a letter dated December 30, 2020, the Hotel

Manager advised the Tokyo District Public Prosecutors Office that “Grand Hyatt Tokyo conducted

an investigation regarding the usage of the guestroom keys dated on December 29, 2019. We

confirmed that a guestroom key card was needed to access the elevator to the 9th floor of Grand

Hyatt Tokyo.” Id.

         Third, Japan re-interviewed the Grand Hyatt Tokyo employee who stated that a room key

was not required to access the ninth floor on December 29, 2019. Id. at 9. When shown the

November 1, 2019, email notifying Grand Hyatt Tokyo staff teams that the guest floors would

be locked as of that day, the employee realized that he was mistaken about the timing of when a

key card was needed to operate the elevator to access the ninth floor. Id.4

         Based on the foregoing information, Japan has affirmed its conclusion that a room key was

necessary to access the Grand Hyatt Tokyo’s ninth floor where Peter Taylor was staying. Id.

Accordingly, the Taylors’ Motion is moot. However, this episode is instructive in one regard. Japan’s

voluntary disclosure of a conflicting witness statement and its subsequent investigation of a minor

point in its case stands in sharp contrast to the criticisms that the Taylors have leveled at the Japanese




4 Regardless, the existence of conflicting witness statements does not obliterate probable cause. See, e.g., Noeller v. Wojdylo,
922 F.3d 797, 807 (7th Cir. 2019) (“[I]nconsistencies are surely relevant to the ultimate question of [the fugitive’s] guilt or
innocence, but those issues must be addressed in the Mexican criminal justice system, not ours.”); In re Extradition of
Martinelli Berrocal, No. 17-CV-22197, 2017 WL 3776953, *21 (S.D. Fla. Aug. 31, 2017) (“In making a probable cause
determination, an extraditee cannot merely allege that the evidence submitted by the requesting country contains
inconsistencies.”) (collecting cases).

                                                               8
          Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 9 of 11



justice system. For the reasons set forth in the government’s prior submission, see DE 50, the Court

should dismiss the Taylors’ second habeas petition.

II. Regardless, there is Ample Other Evidence in the Record to Support Magistrate Judge
    Cabell’s Probable Cause Determination

       Even setting aside the outcome of Japan’s further investigation of the Grand Hyatt Tokyo’s

security protocols, there is ample other, undisputed evidence in the record supporting Magistrate

Judge Cabell’s finding of probable cause to believe Peter Taylor helped Ghosn escape Japan.

       Planning the Escape: The evidence reflects the fact that Peter Taylor was deeply involved in

the planning of Ghosn’s escape. Specifically, Peter Taylor traveled to Japan at least three times and

visited Ghosn on at least seven occasions in the months preceding the escape. See Op. at 6. Then, on

December 28, 2019, Peter Taylor arrived in Tokyo, checked into a room at the Grand Hyatt Tokyo,

and met with Ghosn for about an hour. Id.

       Executing the Escape: The evidence also reflects the fact that Peter Taylor played a key role

in executing the plot to smuggle Ghosn out of Japan. Specifically, on the day of the escape, Peter

Taylor received luggage from Ghosn’s chauffeur at the Grand Hyatt Tokyo’s parking area and carried

the luggage to his room. Id. at 7; see also DE 53-6 at EX-Taylor, M.-00034. This enabled Ghosn to

later leave his house and walk to the Grand Hyatt Tokyo without luggage in tow, which would have

looked patently suspicious. Peter Taylor’s hotel room also served as the safe house where Ghosn

went to change his clothes and met up with Michael Taylor and George Zayek, who then escorted

him out of Japan. Id.

       Financing the Escape: In addition, the evidence indicates that Peter Taylor was the recipient

of funds necessary to finance the operation and pay the Taylors for their services. Specifically, bank

records reflect the fact that Ghosn paid $862,500 to Peter Taylor’s company, Promote Fox LLC, in


                                                  9
            Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 10 of 11



October 2019, two months before the escape. See DE 53-1. Then, Ghosn’s son, Anthony Ghosn,

paid $500,000 to Peter Taylor in cryptocurrency between January 21, 2020 and May 15, 2020. See DE

53-2.

         The Supreme Court has held that the extradition magistrate’s probable cause determination

should be upheld if there is “any evidence warranting the finding that there was reasonable ground to

believe the accused guilty.” Fernandez v. Phillips, 268 U.S. 311, 312 (1925) (emphasis added). Japan’s

evidence against Peter Taylor is more than sufficient to meet this standard. Where, as here, the

evidentiary record continues to support the magistrate judge’s probable cause determination, remand

motions are denied. See, e.g., Shapiro v. Ferrandina, 478 F. 2d 894, 914 (2d. Cir. 1973) (“An examination

of the record and of Judge Pollack’s opinion, however, convinces us that such a ‘remand’ is

unnecessary.”); see also, e.g., Peroff v. Hylton, 563 F.2d 1099, 1101-02 (4th Cir. 1977) (denying request for

new hearing).5 Similarly here, the Taylors’ Motion should be denied.




5 The cases cited by the Taylors where remand was granted are readily distinguishable on their facts. See, e.g., Na-Yuet v.
Hueston, 690 F. Supp. 1008, 1010-12 (S.D. Fla. 1988) (court noted that a motion for a rehearing is “looked upon with
disfavor” but granted the motion because it found “the newly discovered evidence to cast substantial doubt on the
sufficiency of the evidence presented at the extradition hearing”); cf. Greci v. Birknes, 527 F.2d 956, 961 (1st Cir. 1976)
(instructing district court to order the discharge of petitioner unless magistrate certified that “the competent evidence
then before him warrants petitioner’s extradition”).

                                                             10
         Case 4:20-cv-11272-IT Document 70 Filed 01/03/21 Page 11 of 11



                                         CONCLUSION

       For the foregoing reasons, the Court should deny the Taylors’ Motion.


Date: January 3, 2021

                                              Respectfully submitted,


                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Stephen W. Hassink
                                              Stephen W. Hassink
                                              Assistant United States Attorney

                                              /s/ Philip A. Mirrer-Singer
                                              Philip A. Mirrer-Singer
                                              Trial Attorney


                                 CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on January 3, 2021, I
served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                              /s/ Stephen W. Hassink
                                                              Stephen W. Hassink
                                                              Assistant U.S. Attorney




                                                11
